ORDER
L Considering the Joint Petition for Transfer to Disability Inactive Status,
IT IS ORDERED that Evelyn S. Adams, also known as Martha Evelyn Sha-han Adams, Louisiana Bar Roll number 27169, be and she hereby is transferred to disability inactive status. All disciplinary proceedings against respondent shall be deferred until such time as she resumes active status.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
FOR THE COURT:
/s/ Jeannette Theriot Knoll
Justice, Supreme Court of Louisiana